Citation Nr: 1534244	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1966 and from July 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2015.  A transcript is of record.


FINDINGS OF FACT

Bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran has current hearing loss disability which is causally related to service.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The service treatment records show that at a June 1966 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
25
LEFT
5
5
20
30
25

In July 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
25
25
LEFT
0
-5
15
25
35

At the a June 1972 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15
LEFT
5
5
5
15
15

At a May 1974 examination for Reserve service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
30
35
LEFT
5
5
25
35
25

In May 1974 it was noted that the Veteran had bilateral high frequency hearing loss.  On a July 1978 medical history report the Veteran reported having a history of hearing loss.  A July 1978 audiogram from Reserve service indicated, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
35
45
35
LEFT
0
5
25
40
30

June 2009 private treatment records with Dr. Arthur Allen, an ear, nose and throat specialist, indicate that the Veteran needed hearing aids.  The Veteran reported noise exposure while in the military.  Dr. Allen opined that it was more likely than not that some of the Veteran's hearing loss was from noise exposure.

The Veteran had a VA examination in November 2010 at which he reported noise exposure during his first period of active service from aircraft on the airfield.  The Veteran said he had difficulty understanding quiet speech and speech while there is background noise.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
60
55
65
LEFT
15
40
55
60
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

The Veteran was diagnosed with normal to moderately severe sensorineural hearing loss.  The examiner opined that it was less likely as not that the hearing loss was a result of the in-service noise exposure because hearing at the final separation examination was well within normal limits.  It was more likely that hearing was impacted by presbycusis, recreational noise exposure, or some other etiology due to the sloping of the hearing loss.

The Veteran had private audiology treatment in February 2011 at which he reported difficulty understanding conversation in all listening situations.  He reported noise exposure from aircraft during the first period of active service, and no other occupational or recreational noise exposure.  On the authorized evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
60
70
LEFT
15
45
55
65
75

The treating audiologist felt that the sensorineural hearing loss were more likely than not a result of acoustic trauma from intense noise exposure during military service.  The degree and pattern of the hearing loss was consistent with the Veteran's history of noise exposure.

The Veteran testified at the June 2015 hearing that during his first period of active service he worked on the flight line at least once a week as part of his job as an electrician, where he was exposed to noise from jet aircraft.  Hearing protection was not used and was not mentioned in safety meetings.  The Board notes that the record shows that the Veteran had acoustic trauma during his first period of active service.

The November 2010 VA examination and February 2011 private treatment showed current hearing loss because the thresholds of 38 C.F.R. § 3.385 were met.  The June 2009 note from Dr. Allen did not include audiogram results.  The VA examiner's opinion that the hearing loss was less likely related to service cannot be given probative value because the rationale included the lack of hearing loss upon leaving service.  See Hensley, 5 Vet. App. at 160.  Dr. Allen and the February 2011 private audiologist both opined that it was at least as likely as not that the hearing loss was due to noise exposure in service.  Probative value can be given to the February 2011 opinion because it includes a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).  
Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The record is at least in equipoise regarding whether the Veteran's bilateral hearing loss is related to service.  Therefore, the claim for service connection is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


